811 F.2d 607
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BROADSTREET MEDICAL NURSING CENTER, Respondent,
No. 86-6000.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1986.

Before ENGEL, KRUPANSKY and RYAN, Circuit Judges.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Broadstreet Medical Nursing Center, Detroit, Michigan, its officers agents, successors and assigns, enforcing its order dated 18 June 1986, in Case No. 7-CA-24908 and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the court that the Respondent, Broadstreet Medical Nursing Center, Detroit, Michigan, its officers, agents, successors and assigns, shall:

1. Cease and desist from:

4
(a) Discharging employees in retaliation for their protected union activity.


5
(b) In any other manner interfering with, restraining, or coercing its employees in the exercise of their rights to self-organization, to form, join or assist Nursing and Convalescent Home Employees, Division of Local 79, Service Employees International Union, AFL-CIO, or any other labor organization, to bargain collective through representatives of their own choosing, and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection as guaranteed in Section 7 of the National Labor Relations Act, (hereinafter called the Act), or to refrain from any and all such activities.


6
2. Take the following affirmative action which is deemed necessary to effectuate the policies of the Act:


7
(a) Offer Barbara Hunt immediate and full reinstatement to her former position, or, if such position no longer exists, to a substantially equivalent position, without prejudice to her seniority or other rights and privileges.


8
(b) Make whole Barbara Hunt for any loss of pay or benefits she may have suffered by reason of the Respondent's discrimination against her, with interest thereon to be computed in the manner prescribed in F.W. Woolworth Co., 90 NLRB 289, and Florida Steel Corporation, 231 NLRB 651.1


9
(c) Preserve, and upon request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


10
(d) Post at its place of business in Detroit, Michigan, copies of the notice attached hereto and marked "Appendix."    Copies of said notice, on forms provided by the Regional Director for Region 7, of the Board (Detroit, Michigan), after being duly signed by its representatives, shall be posted by the Respondent immediately upon receipt thereof, and be maintained by it for 60 consecutive days thereafter, in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by it to insure that said notices are not altered, defaced, or covered by any other material.


11
(d) Notify the said Regional Director, in writing, within 20 days from the receipt of this Judgment what steps the Respondent has taken to comply herewith.

APPENDIX
NOTICE TO EMPLOYEES

12
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


13
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

14
The National Labor Relations Board having found, after a hearing, that we violated the law by unlawfully discharging an employee:


15
WE WILL NOT discharge any employee in retaliation for her union activities.


16
WE WILL offer Barbara Hunt immediate and full reinstatement to her former position, and if that position no longer exists, to a substantially equivalent position, without prejudice to her seniority or other rights and privileges.


17
WE WILL make whole Barbara Hunt for any loss of pay she may have suffered as a result of the discrimination against her, with interest.


18
WE WILL NOT in any other manner interfere with, restrain or coerce our employees in the exercise of the right of self-organization guaranteed in Section 7 of the Act.

BROADSTREET MEDICAL NURSING CENTER

19
(Employer)

Dated
By (Representative)

20
(Title)


21
This is an official notice and must not be defaced by anyone.


22
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, Patrick V. McNamara Federal Building, 477 Michigan Avenue--Room 300, Detroit, MI (Tel. No.  (313) 226-3244)



1
 See generally, Isis Plumbing & Heating Co., 138 NLRB 716